Citation Nr: 1145672	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1980 and from January 1991 to March 1991, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals  (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claim of entitlement to service connection for a psychiatric disability (claimed as adjustment disorder with anxious mood).  In April 2009, the Board reopened the Veteran's claim for service connection for a psychiatric disorder and remanded it for additional development. 


FINDING OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's current psychiatric disorder had its onset during active service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303,  3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, generalized anxiety disorder is not classified as psychoses, and service connection for that condition may not be granted on a presumptive basis.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran, in written statements, contends that his current psychiatric disorder, diagnosed as generalized anxiety disorder, is related to active service.  Specifically, the Veteran asserts that his psychiatric problems developed during his second period of active service while waiting to be deployed to the Persian Gulf in support of the war.

Service medical records from the Veteran's first period of active duty and his National Guard service, including service examinations in July 1979, December 1979, December 1984, and January 1989, are negative for complaints or clinical findings of psychiatric problems.   

Service medical records from the Veteran's second period of active service from January 1991 to March 1991, show that the Veteran was treated during that period for complaints of acute anxiety, lack of concentration, forgetfulness, decreased sleep, decreased appetite, and other related symptoms.  During a February 1991 in-service psychiatric consultation, the Veteran reported that he had never experienced mental health problems in the past and attributed his current psychiatric symptoms to his impending deployment to the Persian Gulf region, which would require him to leave his wife and autistic son and expose him to potential combat situations.  Based upon the Veteran's statements and a mental status evaluation, the in-service psychiatrist diagnosed him as having an adjustment disorder with anxious mood and recommended his discharge from service, which was effectuated in March 1991. 

The record thereafter shows that since May 1991, the Veteran has undergone private medical treatment for psychiatric symptoms, including anxiety, sleep impairment, and depression.  In November 1998, a private psychiatrist certified that the Veteran had been receiving mental health treatment for severe anxiety disorder and chronic depression since May 1991.  Thereafter, private medical records show continued mental health treatment between 1999 and 2003.  In December 2004, a private psychiatrist indicated treatment of the Veteran for posttraumatic stress disorder (PTSD) that had been present since May 1991.  The private psychiatrist stated that the Veteran's PTSD was manifested by various psychiatric symptoms and was due to his in-service "experience during the Kuwait conflict." 

During a June 2009 VA examination, the Veteran reported psychiatric symptoms of longstanding duration.  His symptoms were noted to be severe and occur on a daily basis, and included hyperactivity, delusions, hypervigilance, behavioral disturbances, tremors, repetitive acts, an anxious mood, memory loss, insomnia, and social withdrawal.  The Veteran reported ongoing mental health treatment involving anti-psychotics, anti-depressants, anti-anxiety medication, group therapy, and individual therapy.  However, he was still paranoid, anxious, and hypervigilant.  He also reported a psychiatric hospitalization in November 2007.  He did not report any traumatic stressor events.  Occupationally, he had been retired since 1991 due to physical problems including three consecutive myocardial infarcts.  Socially, he had been married for 17 years and had three children.

On mental status examination, the Veteran was clean and casually dressed and was noted to be pacing.  His attitude was cooperative, and his speech was impoverished, soft or whispered, slow, coherent, slurred, and irrelevant.  His mood was anxious and affect was inappropriate.  He was easily distracted and had a short attention span.  He was noted to be intact to person and place but not to time.  Regarding thought content and thought processes, there was paucity of ideas and preoccupation with one or two topics.  The Veteran reported auditory hallucinations, and delusions that were persecutory and paranoid, but not persistent.  Judgment and insight were intact, and the Veteran did not exhibit inappropriate behavior.  Nor did he report obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  Impulse control was fair and the Veteran was able to maintain minimum personal hygiene.  Remote, recent, and immediate memory were all mildly impaired.

Based on a review of the claims file, medical records, and examination of the Veteran, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, as the Veteran was not able to specify and describe in a detail a severe and horrifying traumatic event experienced in service.  However, the examiner did diagnose generalized anxiety disorder and assigned a GAF score of 55.  The examiner noted the Veteran's generalized anxiety disorder to be the maturation, prodromal condition, or natural progression of his first psychiatric diagnostic impression given during service in January 1991.  Therefore, the examiner concluded that the Veteran's mental condition was caused or incurred during service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds that the June 2009 VA examiner's finding that the Veteran's current generalized anxiety disorder was caused or incurred during active service to be probative and persuasive.  That opinion was based on a review of the claims file, a thorough examination of the Veteran, and the physician's medical expertise.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion); Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, that opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  

The Board also finds it significant that there are no medical findings of record contrary to the June 2009 VA medical opinion.  The June 2009 VA opinion is supported by the record as a whole, including the December 2004 private psychiatrist's opinion that the Veteran's current psychiatric disorder was caused by his military experiences.  The Board recognizes that December 2004 private opinion is not supported by rationale and was not based on a review of the claims file, which lessens its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Nevertheless, that opinion is not inconsistent with other evidence of record.

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's current psychiatric disorder was incurred in service.  The June 2009 VA examiner's opinion, which the Board deems probative, attributes the Veteran's current psychiatric condition to his military service, indicating that his currently diagnosed generalized anxiety disorder represents the maturation or natural progression of his anxiety reaction or adjustment disorder with anxious mood diagnosed in service.  That positive opinion corroborates the written statements provided by the Veteran and his wife with respect to having psychiatric symptoms in service that later resulted in a diagnosis of generalized anxiety disorder.  

Additionally, the Board finds that the Veteran is competent to report that his current psychiatric symptoms began in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Veteran's service medical records show treatment for anxiety during his second period of active service.  Additionally, private medical records dated from May 1991 show that the Veteran routinely reported the onset of his psychiatric symptoms to have occurred during active service and also related them to his scheduled deployment in service.  Further, the Veteran's reports of psychiatric symptoms, including anxiety, suggest a continuity of symptomatology, which is also supported by the record.  Private records show that the Veteran began receiving private treatment for psychiatric problems in May 1991, just two months following his separation from service, and has continued to receive psychiatric treatment since that time.  That lends additional probative weight in favor of the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 








ORDER

Service connection for a psychiatric disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


